Citation Nr: 0949084	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-14 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected tendonitis rotator cuff impingement 
syndrome, claimed as left shoulder injury. 

2.  Entitlement to an initial compensable evaluation for 
service-connected disability manifested by vertigo.

3.  Entitlement to an initial compensable evaluation for 
service-connected acid reflux disease.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from April 1999 to 
September 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board notes that the evidence raises the possibility that 
the Veteran's service-connected left shoulder disability 
should be evaluated for any neurologic dysfunction.  
Neuropathy of the left arm possible nerve impingement 
associated with adhesive capsulitis of the left shoulder was 
diagnosed in April 2008.  As this matter has not been 
adjudicated by the RO it is REFERRED for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is manifested by 
arthritis and painful motion. 

2.  Vertigo is manifested by objective evidence of vestibular 
dysfunction and frequent episodes of symptoms of vertigo and 
occasional dizziness.  

3.  The Veteran's service-connected acid reflux disease is 
asymptomatic, with no objective evidence of recurrent 
epigastric distress with, dysphagia, pyrosis or regurgitation 
accompanied by substernal arm or shoulder pain productive of 
considerable impairment of health.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the 
criteria for an initial 10 percent evaluation for tendonitis 
rotator cuff impingement syndrome, claimed as left shoulder 
injury are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 
5201-5010 (2009).

2.  Affording the Veteran the benefit of the doubt, the 
criteria for an initial 10 percent evaluation for disability 
manifested by vertigo are met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.87, 
Diagnostic Code 6204 (2009).

3.  The criteria for an initial compensable disability 
evaluation for acid reflux disease have not been met at any 
time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.114, 
Diagnostic Code 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

It is noted that the Veteran's appeal for higher initial 
disability evaluations for his claims are downstream issues, 
arising from the initial evaluations assigned for these 
disabilities once the RO awarded service connection.  
Nevertheless, a September 2007 letter was issued to the 
Veteran addressing what information and evidence is needed to 
substantiate his claims for higher ratings, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Such letter also complied with the notice provisions of 
Dingess/Hartman, supra.

VA's duty to assist the Veteran includes assisting in the 
procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has 
obtained the Veteran's service, private and VA outpatient 
treatment records.  The Veteran has also been afforded VA 
compensation and pension examinations.  He was also afforded 
the opportunity to give testimony before the Board, but 
declined to do so.  Given these facts, it appears that all 
available records have been obtained.  There is no further 
assistance that would be reasonably likely to assist the 
Veteran in substantiating his claims.  38 U.S.C.A. § 
5103A(a)(2).  

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more nearly approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as in 
this case, where the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, the 
Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

The Board points out that it has reviewed all the evidence in 
the Veteran's claims folder.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the Board discuss 
each and every piece of evidence submitted by the Veteran or 
obtained on his behalf.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
folder shows, or fails to show, with respect to the claims.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




A.  Tendonitis Rotator Cuff Impingement Syndrome,
 Claimed as Left Shoulder Injury

In July 2007, the RO granted service connection and a 
noncompensable (zero percent) initial evaluation under 
Diagnostic Codes 5201- 5010 for tendonitis rotator cuff 
impingement syndrome, claimed as left shoulder injury.  The 
Veteran appeals that decision.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  The basis of disability evaluation is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 
4.10; See DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disabilities of the shoulder are rated under Diagnostic Codes 
5200 through 5203 of 38 C.F.R. § 4.71a.  Diagnostic Code 5200 
addresses ankylosis, Diagnostic Code 5201 addresses 
limitation of motion, Diagnostic Code 5202 addresses 
impairment (i.e., flail shoulder, nonunion, fibrous union, 
dislocation, malunion of the humerus), and Diagnostic Code 
5203 addresses impairment (i.e., dislocation, nonunion, 
malunion) of the clavicle or scapula.

As the evidence of record indicates that the Veteran's left 
shoulder disorder is characterized by tendonitis rotator cuff 
impingement syndrome, rather than by ankylosis or other forms 
of impairment noted under Diagnostic Codes 5202 and 5203, as 
noted earlier, the RO rated the Veteran's left shoulder 
disability under Diagnostic Codes 5010 and 5201.  See 38 
C.F.R. § 4.71a.  The Board also notes that the evidence of 
record indicates that the Veteran is right-hand dominant 
(major).  

Under Diagnostic Code 5201, the minimum compensable 
evaluation (20 percent) is warranted where major or minor arm 
motion is limited to the shoulder level.  Limitation of 
motion to midway between side and shoulder level in the minor 
extremity also warrants a 20 percent evaluation.  Limitation 
of motion to 25 degrees from the side in the minor extremity 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2009).

Under Diagnostic Code 5010, traumatic arthritis (established 
by X-ray findings) is rated under Diagnostic Code 5003 on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  When there 
is some limitation of motion, but which is noncompensable 
under a limitation-of-motion code, a 10 percent rating may be 
assigned for arthritis of a major joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  Under 38 C.F.R. § 4.45, the 
shoulder is noted as a major joint.  Normal range of motion 
of the shoulder is flexion (forward elevation) from 0 degrees 
to 180 degrees, abduction from 0 degrees to 180 degrees, 
external rotation from 0 degrees to 90 degrees, and internal 
rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, 
Plate I.

The evidence of records shows that the Veteran dislocated his 
left shoulder in November 2001 when he fell down a ladder-
well aboard ship.  He sought medical treatment after the 
injury and his shoulder was realigned.  X-ray of the left 
shoulder verified realignment.  During service the Veteran 
continued to have complaints of left shoulder pain.  In a 
November 2005 follow-up review by the Medical Board he was 
diagnosed with impingement syndrome of the left shoulder.

Post-service, the Veteran was examined by VA in May 2007.  
The examiner noted that the claims folder was thoroughly 
reviewed.  At the examination the Veteran reported that he 
was coming down a ladder on a ship in 2001 when he dislocated 
his shoulders.  He stated that he was given some Percocet and 
his shoulder was "popped" back in place and put in a sling 
for a week.  He reported that he has discomfort that he feels 
from the top of his left shoulder down to fingers three, four 
and five.  He disclosed that there is a tingling-type of 
burning with an intensity level of 7/10 that happens once or 
twice a month and will last about two to three hours once it 
starts.  He denied any further dislocations, locking or 
instability.  He stated that flare-ups occur with sleeping on 
the left shoulder wrongly or lifting.  He also disclosed that 
he has had physical therapy, but no injections and no 
medications have been prescribed.

Physical examination of the shoulders showed forward flexion 
from zero to 180 degrees and normal; shoulder abduction was 
from zero to 180 degrees and normal; shoulder external 
rotation was from zero to 90 degrees and normal; shoulder 
internal rotation was from zero to 90 degrees and normal; and 
shoulder extension was from zero to 50 degrees and normal.  
Left shoulder x-ray findings was without abnormalities.  The 
examiner noted that additional limitations due to flare-ups 
could not be determined without resorting to mere 
speculation.  He also noted that additional limitation of 
function due to repetitive use or during periods of flare-up 
could not be determined without resorting to mere 
speculation.  The examiner indicated that there was no 
discomfort or difficulty with range of motion testing.  There 
was no effusion, edema, erythema, tenderness, palpable 
deformities, or instability.  The assessment, as the VA 
examiner concluded, was left shoulder condition.  

An MRI [magnetic resonance imaging] of the left shoulder 
conducted in October 2007 showed findings of mild to moderate 
osteoarthrosis of the acromioclavicular joint.  An impression 
of rotator cuff and biceps tendon intact and probable SLAP 
[superior labral anteroposterior (shoulder lesion)] Type II 
superior labral tear was rendered.

In April 2008 the Veteran was seen by a private doctor of 
osteopathy medicine, Dr. JGB, for an evaluation of left 
shoulder pain.  The Veteran's primary complaint was worsening 
of pain in the left shoulder in the past three to four weeks 
with pain on movement as well as lancinating numbness 
shooting down his arm and past his elbow.  On physical 
examination range of motion in abduction was approximately 45 
degrees, a decrease of approximately 15 degrees; forward 
flexion was approximately 90 degrees, a decrease of 
approximately 10 degrees; internal and external rotation was 
restricted to less than 30 degrees.  In external rotation the 
Veteran stated that he felt like it was going to "pop out of 
place again."  There was exquisite point tenderness over the 
acromioclavicular articulation where it was shown that he had 
severe arthrosis on MRI scan.  The assessment was arthritis 
of the left shoulder, SLAP type II tear associated with 
shoulder dislocation, and neuropathy of the left arm possible 
nerve impingement associated with adhesive capsulitis of the 
left shoulder.

The Veteran had another VA examination in July 2008.  At that 
examination the Veteran disclosed that he has a full ache 
daily that he estimates at 4/10 pain level with occasional 
locking sensation.  He reported that there was no 
instability.  He reported having flare-ups with picking up 
heavy objects that is manifested by sharp pain that lasts 
several minutes and estimated at 9/10 pain level.  He also 
reported that some mornings he has left shoulder pain that he 
attributes to possibly sleeping on the shoulder or rolling 
over on it.  He disclosed having no physical therapy in the 
past year and no injections.  He stated that he is prescribed 
medication for low back pain, which on occasion, he takes for 
his left shoulder pain.  Examination revealed that the 
Veteran is right-hand dominant.  On visual inspection of both 
shoulders there was no deformity, erythema, or edema.  There 
was mild tenderness with palpation in the area of the 
acromioclavicular joint and on the top of the shoulder.  
After three repetitions, range of motion of the left shoulder 
was forward flexion from zero to 180 degrees, abduction from 
zero to 180 degrees, and external rotation and internal 
rotation were from zero to 90 degrees.  The Veteran reported 
some discomfort with forward flexion and abduction.  No 
discomfort or difficulty was reported with range of motion 
testing; there was no edema, effusion, tenderness, 
deformities, weakness, fatigue or instability found except as 
earlier noted.  The examiner commented that additional 
limitations due to flare-ups cannot be determined without 
resorting to mere speculation.  X-ray showed a normal left 
shoulder and no significant interval change.  The diagnosis 
was left rotator cuff tendinitis, stable condition.  

In considering the medical evidence of record, the Board 
recognizes that the May 2007 and July 2008 VA examination 
reports reflect normal ranges of motion of the left shoulder; 
but, range of motion testing by Dr. JGB in April 2008 shows 
abduction of approximately 45 degrees, indicating limited 
motion of the left shoulder.  Clearly the finding of limited 
motion by Dr. JGB is contrary to the findings on both VA 
examination reports that show overall normal range of motion 
of the left shoulder.  While all of the examination findings 
seem to be based on the Veteran's medical history as well as 
objective examination by expertise in the area, the Board is 
inclined to give greater probative value to the findings of 
the two VA examiners because their findings show consistency 
not only between the two reports but also with service 
treatment records that show range of motion of the left 
shoulder in August 2005 within normal limits.  Furthermore, 
the VA examiner in 2007 based his findings on a thorough 
medical history review as the Veteran's claims folder was 
available and reviewed as well as objective examination.  
And, although the VA examiner in 2008 did not have access to 
the Veteran's claims folder, she noted that his CPRS 
[computerized patient record system] records were available.  
Further, she conducted a thorough physical examination, which 
included diagnostic tests of the left shoulder.  On the other 
hand, Dr. JGB noted in his 2008 examination report that he 
had no records to document "either evaluation or 
treatment," referring to evaluation/treatment at VA.  Here, 
the Board determines that the findings of the VA examiners to 
be of significantly greater weight when all the evidence is 
considered and find that the Veteran's left shoulder 
disability does not meet the criteria for a compensable 
evaluation under Diagnostic Codes 5201-5010 as the more 
probative evidence shows that he has range of motion greater 
than is required for a compensable evaluation.

However, the medical evidence documents the Veteran's 
complaints of pain, including pain with movement during 
flare-ups.  He also has an in-service diagnosis of shoulder 
tendonitis, as well as a diagnosis of arthritis of the left 
shoulder rendered by Dr. JGB.  Further, on examination when 
the Veteran's left shoulder was externally rotated he stated 
that it felt like it was going to "pop out of place again."  
He also described having a daily ache of the left shoulder 
that is occasionally accompanied by a locking sensation and 
he experiences pain in the mornings after possibly sleeping 
on the shoulder or rolling over on it.  38 C.F.R. § 4.59 
provides that "With any form of arthritis, painful motion is 
an important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints."  
Id.  "It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint."  Id.

Affording the Veteran the benefit of the doubt, the Board 
finds that his service-connected tendonitis rotator cuff 
impingement syndrome, claimed as left shoulder injury more 
closely approximates the criteria for a 10 percent evaluation 
pursuant to 38 C.F.R. § 4.59 throughout this appeals period.  

While the Board finds that the evidence more closely 
approximates the criteria for a 10 percent evaluation, for 
the reasons set forth above, the evidence does not support 
the assignment of a disability evaluation greater than 10 
percent under any other diagnostic code.  

In addition, the Board has considered whether a higher 
evaluation is warranted under DCs 5003 (degenerative 
arthritis) and, 5010 (arthritis due to trauma), and finds 
that the Veteran's service-connected left shoulder disability 
does not meet the criteria for a higher evaluation under 
these codes.  As noted earlier, neither is the Veteran's left 
shoulder disability characterized by ankylosis or other forms 
of impairment noted under Diagnostic Codes 5202 and 5203 to 
warrant a higher evaluation.  See 38 C.F.R. § 4.71a.

In sum, and with consideration of the competent medical 
evidence of record and granting all reasonable doubt in favor 
of the Veteran, the Board finds that an initial evaluation of 
10 percent, and no more, is warranted for the entirety of 
this appeal.  An evaluation in excess of 10 percent is not 
for application at any time during this appeal as a higher 
evaluation is not supported by the competent evidence of 
record See Fenderson, and Hart, supra.

B.  Disability Manifested by Vertigo

In July 2007, the RO granted service connection and a 
noncompensable (zero percent) initial evaluation under 38 
C.F.R. § 4.87, Diagnostic Code 6204 (2009) for disability 
manifested by vertigo.  The Veteran appeals that decision.

The July 2007 rating decision reflects that a noncompensable 
evaluation was assigned because the evidence showed the 
Veteran has chronic benign positional vertigo, vertibular 
dysfunction and some positional nystagmus but showed no 
symptoms involving occasional dizziness.  Under 38 C.F.R. § 
4.87, Diagnostic Code 6204, peripheral vestibular disorder, a 
compensable evaluation can only be assigned if there are 
objective findings supporting the diagnosis of vestibular 
disequilibrium.  Id at Note.  A 10 percent evaluation is 
assignable for peripheral vestibular disorders manifested by 
occasional dizziness.  A maximum 30 percent evaluation is 
assignable for peripheral vestibular disorders manifested by 
dizziness and occasional staggering.  38 C.F.R. § 4.87, 
Diagnostic Code 6204.

The Veteran's service treatment records reflect that in July 
2006 he was seen at a Naval Hospital emergency room with an 
initial complaint of "dizzy."  He reported that he woke-up 
in the morning with "dizziness."  He stated that the room 
was spinning with certain activities; he had nausea but no 
vomiting.  He reported that he had no history of head trauma, 
no ringing in the ear, vision changes, chest pain and no 
motor difficulties.  The examining physician concluded with a 
diagnosis of benign positional vertigo.

Post-service in May 2007, the Veteran had a VA examination.  
It was noted in the examination report that the Veteran had 
an onset of severe vertigo in service in 2006, which lasted 
for days.  He was evaluated and put on Meclizine.  He 
continued to have difficulty, low grade daily vertigo, which 
is positional if he turns his head quickly, with nausea and 
some difficulty driving.  The Veteran reported that he had 
three episodes of severe vertigo, the most severe lasting 
nine days with lost time from work being bedridden for about 
two to three days.  He stated that when he lies down and get 
up quickly he will have some spinning vertigo and then some 
imbalance while walking.  On physical examination there was 
no gaze or spontaneous nystagmus.  There was, however, some 
positional nystagmus noted with his head back 60 degrees.  
Cerebellar test was negative, but Tandem Romberg test was 
positive indicating vestibular dysfunction.  The diagnosis 
was chronic benign positional vertigo.  

In March 2008 the Veteran was seen at VA outpatient clinic 
with complaints of having episodes of vertigo two to three 
times a year.  He reported that over the last six months the 
episodes had been more frequent, occurring two to three times 
per month.  With each episode, he described a sensation of 
the room spinning with nausea and vomiting.  He reported that 
he can associate the symptoms with certain head movements but 
he cannot specify the direction.  The physician's impression 
was that the Veteran has vertigo, likely of a peripheral 
origin, which he gets good symptomatic relief with Meclizine 
during his attacks.  Also in March 2008 the Veteran reported 
for a VNG [videonystagmography testing] due to his history of 
vertigo and tinnitus.  Prior to the testing he reported that 
his symptoms had improved but he still experiences 
intermittent vertigo accompanied by nausea/vomiting, 
increased aural fullness and tinnitus lasting for minutes to 
one to three days.  He also reported having an intermittent 
wooziness provoked by head/body movement and sometimes 
related imbalance.  In addition he reported intermittent 
blurred/double vision.  The VNG results were abnormal, 
revealing non-localizing vestibular pathology.  Bithermal 
caloric testing revealed a significant directional 
preponderance to the left (29 percent) with no unilateral 
weakness, or failure of fixation suppression.  It was noted 
that the Veteran did report dizziness similar to his clinic 
symptoms with caloric irrigations.

The Veteran underwent another VA examination in July 2008.  
At this examination he reported a history of vertigo.  He 
stated that during episodes of vertigo he does not notice any 
subjective hearing loss, oral fullness or increased tinnitus.  
He reported that the episodes of vertigo now come about once 
to twice a week.  He denied having hearing loss.  On 
examination he had no gaze or spontaneous nystagmus, 
cerebellar test was normal, Tandem Romberg was negative.  He 
was diagnosed with Meniere's disease.

The Board acknowledges that the record contains objective 
evidence of vestibular dysfunction, which is required before 
a compensable evaluation can be assigned under Diagnostic 
Code 6204.  In addition the Board finds that as for the 
nature of the Veteran's disorder, he is competent to testify 
as to the presence of observable symptomatology such as 
dizziness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay person may provide eyewitness account of medical 
symptoms).  Service treatment records show that in July 2006 
the Veteran sought treatment for complaints of dizziness.  He 
reported that he woke-up that morning with dizziness.  Also 
at the VA examination in May 2007 he stated that when he 
would lie down and get up quickly he experiences some 
spinning vertigo and then some imbalance while walking.  
Prior to undergoing the VNG he reported having intermittent 
wooziness provoked by head/body movement and sometimes 
related imbalance.  It was noted in the VNG test results that 
the Veteran reported dizziness similar to his clinic symptoms 
with caloric irrigations.

Considering the evidence regarding the frequency and duration 
of the Veteran's episodes of vertigo, and the symptoms 
reported by the Veteran and those noted by medical examiners, 
the Board finds that the Veteran's vertigo is manifested by 
occasional dizziness, thereby satisfying the criteria for a 
10 percent rating under Diagnostic Code 6204.  The Veteran's 
disability manifested by vertigo does not meet the criteria 
for the next highest rating of 30 percent because the 
preponderance of the evidence of record, does not indicate 
that the Veteran's vertigo is manifested by staggering.  

Affording all reasonable doubt in favor of the Veteran and 
with consideration of the competent medical and other 
evidence of record, the Board finds that an initial 
evaluation of 10 percent, and no more, is warranted for the 
entirety of this appeal.  An evaluation in excess of 10 
percent is not for application at any time during this appeal 
as a higher evaluation is not supported by the competent 
evidence of record See Fenderson, and Hart, supra.

The Board has considered whether the Veteran is entitled to a 
higher evaluation under any other applicable diagnostic code.  
The Board notes that the Veteran has been diagnosed with 
Meniere's disease.  Meniere's syndrome is rated under 
Diagnostic Code 6205.  A Note to Diagnostic Code 6205 
provides that Meniere's syndrome is to be rated either under 
these criteria or by separately rating vertigo (as a 
peripheral vestibular disorder), hearing impairment, and 
tinnitus, whichever method results in a higher overall 
rating.  See 38 C.F.R. § 4.87.  Further, under Diagnostic 
Code 6205 Meniere's syndrome manifesting hearing impairment 
with vertigo less than once a month, with or without 
tinnitus, is rated 30 percent disabling.  Meniere's syndrome 
manifesting hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus is rated 60 percent disabling.  
Meniere's syndrome manifesting hearing impairment with 
attacks of vertigo and cerebellar gait occurring more than 
once weekly, with or without tinnitus, is rated 100 percent 
disabling.  Although there is a diagnosis of Meniere's 
disease the Veteran has not been diagnosed with a hearing 
impairment with attacks of vertigo, which is required to 
warrant an evaluation under Diagnostic Code 6205.  Thus, 
because there is no medical evidence indicating the presence 
of hearing impairment with attacks of vertigo, the criteria 
under Diagnostic Code 6205 do not apply to the Veteran's 
disability. 

C.  Acid Reflux Disability

In July 2007, the RO granted service connection and a 
noncompensable (zero percent) initial evaluation under 
Diagnostic Code 7346 for acid reflux.  The Veteran appeals 
that decision.

VA's rating schedule does not include criteria for the 
evaluation of acid reflux per se, but the schedule does 
provide for analogous ratings under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The most appropriate 
Diagnostic Code is 7346 because of the similar anatomical 
location and symptomatology.

Under the "hiatal hernia" provisions of Diagnostic Code 7346, 
a 60 percent evaluation is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114.  A 30 
percent evaluation is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health; and a 
10 percent evaluation is warranted where there are two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  Id.  

Service treatment records show that in November 1999 the 
Veteran was seen with complaints of nausea, vomiting, and 
diarrhea for twenty-four hours.  He related dizziness when 
standing.  On objective examination the abdomen and bowel 
sounds in all quadrants were soft, non-distended without 
tenderness to palpation.  He was diagnosed with viral 
gastroenteritis.  In October 2005 the Veteran was seen with 
complaints of stomach pain to both lower quadrants of the 
abdomen after every meal.  He stated that it did not feel 
like heartburn and it stays concentrated in one place.  He 
modified his diet but the problems still persisted.  He 
indicated that over-the-counter medications (Tums and 
Rolaids) had relieved some of the pain but not to the point 
of  total relief.  He reported he had no episodes of vomiting 
and at least one episode of diarrhea per day.  He stated that 
the problem has persisted for two weeks and had worsened over 
the past week.  On examination the left lower quadrant was 
positive for tenderness to palpation; there was no pain at 
the lower right quadrant, but positive pressure felt; and the 
upper right quadrant was negative for Murphy's and pain with 
palpation.  The Veteran was diagnosed with acid reflux.

On VA examination in May 2007 the Veteran reported that he 
had substernal-type heartburn.  He denied any reflux or 
regurgitation.  He stated that he does not really have any 
nausea or vomiting, hematemesis, or melena.  He disclosed 
that he avoids spicy foods like peppers and chili; he does 
not presently take medication.  It was noted that there was 
no dysphagia.  Physical examination of the abdomen revealed 
it was rotund.  The bowel sounds were normal.  There was no 
palpable percussible tenderness, masses or organomegaly 
except for slight tenderness to palpation in the upper right 
quadrant.  X-ray of the upper gastrointestinal was 
unremarkable without reflux or ulcer.  The assessment was 
history of acid reflux and heartburn.  The examiner noted 
that the Veteran's obesity contributes to such disorders.  He 
commented further that it is probably more likely than not 
that the Veteran's physical habitus was more contributing to 
his acid reflux and heartburn than his military career. 

On VA examination in July 2008 the Veteran reported that he 
has had heartburn for many years and he currently has it 
approximately once a week after he sleeps on his stomach or 
after certain foods.  He stated that he found out that if he 
sleeps with an elevated head, he usually does not have 
heartburn.  He also stated that he has occasional burping; 
otherwise no acid or food regurgitation was reported.  He 
denied nausea and vomiting.  There was no hematemesis, melena 
or dysphagia.  Diagnostic test revealed his upper 
gastrointestinal series were normal with no significant 
interval change.  The diagnosis was service-connected 
gastroesophageal reflux disease without objective findings at 
this time.

It is clear from the above that the Veteran currently 
exhibits none of the symptomotology set forth under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2009).  In fact, during the 
course of the current appeal, the Veteran has exhibited no 
objective evidence of reflux disease, nausea, vomiting, or 
recurrent epigastric distress with dysphagia.  Nor have there 
been indications of pyrosis or regurgitation, or any 
substernal arm or shoulder pain.  Rather, based on the entire 
evidence of record, it is clear that the Veteran's service-
connected acid reflux disease is asymptomatic at this time.  
Under the circumstances, a compensable evaluation for such 
pathology is not in order.

The Board has considered other possible rating criteria, such 
as Diagnostic Code 7327, diverticulitis, and those for 
esophagus stricture, Diagnostic Codes 7203-7205 and find that 
the medical findings do not warrant the assignment of a 
compensable evaluation under any of these diagnostic codes.

The Board also finds the May 2007 and July 2008 VA 
examinations are adequate for rating the Veteran's service-
connected acid reflux disease.  Collectively the examiners 
fulfilled the requirements by reviewing the claims folder and 
other medical records, eliciting information from the Veteran 
concerning his medical history and conducted the necessary 
tests in accordance with standard medical practice and 
guidelines promulgated by the Secretary of Veterans Affairs.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007); see also 
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Here, also, the record does not support the assignment of a 
compensable evaluation at any time during the time period on 
appeal.  There were no distinct periods of time during which 
the Veteran's disability varied in severity and he is not 
entitled to receive a "staged" rating.  See Fenderson, supra 
and Hart, supra.

Accordingly, the Board can only conclude that the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for acid reflux disease, and 
the appeal must therefore be denied.  The evidence is not in 
relative equipoise.  38 U.S.C.A. § 5107(b); See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Extraschedular Consideration

Regarding the claims on appeal, initial compensable 
evaluations for tendonitis rotator cuff impingement syndrome, 
claimed as left shoulder injury, vertigo and acid reflux 
disease, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards" to these claims.  See 38 C.F.R. § 
3.321(b)(1).  There has been no showing by the Veteran that 
the claimed service-connected disabilities have necessitated 
frequent hospitalizations beyond that contemplated by the 
rating schedule or has caused marked interference with 
employment.  In the absence of such factors as frequent 
hospitalizations and marked interference with employment, the 
criteria for submission for consideration for the assignment 
of an extraschedular rating for his service-connected 
disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A 10 percent disability evaluation, is granted for tendonitis 
rotator cuff impingement syndrome, claimed as left shoulder 
injury for the entirety of this appeal period, subject to the 
law and regulations governing the payment of monetary awards.

A 10 percent disability evaluation is granted for disability 
manifested by vertigo for the entirety of this appeal period, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an initial compensable evaluation for service-
connected acid reflux disease is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


